


Exhibit 10.23

 

[g266442lci001.jpg]

 

April 29, 2014

 

Re: Amendments to December 31, 2013 Employment Agreement

 

Dear Steve,

 

This letter agreement serves to confirm our agreement and understanding with
respect to amendments to the Employment Agreement between you and InVivo
Therapeutics Holdings Corp. (the “Company”)  dated December 31, 2013 (the
“Agreement”).  Defined terms used in this agreement and not otherwise defined
have the meanings given to such terms in the Agreement.

 

We hereby agree that the Agreement Term is extended until May 30,2014 (the
“Extension Period”), provided that the Company may elect, at any time prior to
the expiration of the Extension Period, to terminate the Agreement, subject to
the terms of this letter agreement.  During the Extension Period, Executive will
continue to serve as Interim Chief Financial Officer of the Company at the
pleasure of the Board of Directors and may be removed at any time from that
office during the Extension Period. The Company will, promptly following the
date of this Agreement, pay to Executive the bonus under the Agreement for
services through April 30.  During the Extension Period, Executive will continue
to receive his regular salary and, if the Company elects to terminate the
Agreement prior to the expiration of the Extension Period, the Company will
continue to pay Executive’s salary and bonus through the end of the Extension
Period.  If the Executive decides to end his employment prior to May 30, 2014,
the Company will continue to pay Executive’s salary and bonus through his last
date of employment.

 

Except as otherwise expressly modified by this letter agreement, the Agreement
shall remain in full force and effect and is hereby confirmed and ratified in
all respects, and as so amended by this letter agreement, shall be read, taken
and construed as one instrument.  Except as expressly provided for in this
letter agreement, nothing in this letter agreement shall be construed as a
waiver of any rights or obligations of the Executive or the Company under the
Agreement.

 

One Kendall Square, Building 1400

Floor 4, Suite B14402

Cambridge, MA 02139

(617) 863-5500

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the entire understanding and agreement
between you and the Company with respect to the subject matter of this letter
agreement and the Agreement, please indicate your approval by signing in the
space provided for that purpose below and return an executed copy to us.

 

 

Best Regards,

 

 

 

 

 

/s/ Mark D. Perrin

 

 

Mark D. Perrin

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ Steven F. McAllister

 

 

Steven F. McAllister

 

One Kendall Square, Building 1400

Floor 4, Suite B14402

Cambridge, MA 02139

(617) 863-5500

 

2

--------------------------------------------------------------------------------
